Title: To Thomas Jefferson from M. Cluff, 30 August 1807
From: Cluff, M.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk August 30th 1807
                        
                        Defending the ports and harbours of the United States haveing excited a Considerable and lively Interest of
                            late Inducis me to offer the enclosed plan of a Floating Battery for your Consideration in hopes it may prove the means of
                            additional Security and Defence—
                        I am aware of the neglect or Contempt with with which Inventions or improvements have to Contend with out
                            their utility being Demonstrated or an elevated name to bring them forward—Being at the Head of the General Government
                            Capable of Judging and with the most ample Sources of Information I do not know of any other Person to whom I can with
                            equal Propriety Submit it
                        If it has Merit you will Discover it you Can Bring it into immediate Notice and render it usefull
                        If it has nothing to recommend it Pronounce its Doom and let it be forgotten—Should you approve of the plan
                            and any Benefit likely to flow from the invention I will if requisite forward a Drawing of the whole and Detached Parts if
                            necessary accompanied by a Copious Discription
                        If it will not answer any usefull purpose the intention I hope will be a Sufficient appoligy for the freedom
                            I use in addressing you
                        I have to request you will let me know your oppinion of the Plan that I may be informed of its probable fate
                            (to which I am not Indifferent) and assured of its Safe arival—
                        your Most obedient Servant
                        
                            M, Cluff
                            
                        
                     Enclosure
                        
                             Discription of a Circular Floating Battery 
                             The Battery to be Perfectly Round the Sides to rise about 6 or 7 feet above the floor and Pierced at
                                proper Distances with port holes for the Guns—A Platform to go Round the Battery outside below the port holes and
                                sufficiently broad for a man to walk on Clear of the Guns
                     From the Centre of the Bottom of this Battery a Round Piece of Iron to extend (well Secured and Sufficiently Strong to Moor it by) ending in a head or Knobb that keeps a strong Plate of Iron or other Metal with a hole in the Centre or a Ring on the Piece of Iron which Plate or Ring must turn Round with care between the knob and the Bottom of the Battery and to its edges in opposite directions 2 Rings to be welded or otherwise Secured to which Cables or Chains are to be fastened with anchors at the other end by which the Battery is Moored—A Lesser Anchor must be sent out to one Side Inclining to the Rear that is Hawser may be the less exposed to an adverse fire which being Pulled by men Stationed on the Platforns in the rear will Cause the Battery to turn or revolve on its Centre and with a velocity Proportioned to the force exerted—as it turns the men to advance on the Platform in a direction opposite to the Battery Pulling to Continue its motion which Should be Just Sufficient to allow time for loading in one revolution the guns being Discharged as they Bear on the enemy and to fire with Locks as a Match does not always take effect the instant it is applied—The Circular Battery will be less expensive than a Square one Mounting the same number of Guns on a Side and equally Formidable besides presen[ting] an object of but ⅓ the Size for an enemy to fire at and Should a Shot Strike near the Side it would Glance off its oblique Surface or do very little Ingury—
                     From which it may be infered that this Battery w[ill] not Receive more than ⅕ the Damage from an adversary which an extended one mounting an equal number of Guns would Sustain and fire with greater rapidity no time being lost in heaving round the guns to bring them to bear on the object—
                     As the Battery must be in Continual motion the greatest precition will be requisite in fireing—if the object [is] a Considerable distance off and no larger than a Ship of War ½ a Second too Soon or late would throw away the fire—Should it Revolve once a minute [the] Guns will pass an object 150 feet long at 500 yards Distance in one Second but it is doubtfull whither  long Guns of large Calibre Can be loaded in so short a time—This Battery may be protected by a floating Breast work or parapet moored in front with an embrasure in the middle to Discharge the guns through as they pass which embrasure should be Sufficiently large to allow a pretty extensive range of Field to be Discovered by the guns
                            
                             The whole if necessary may be towed or warped to any exposed Situation to protect a Passage or dislodge
                                an enemy—Mooring may not be Requisite in all caces unless when
                                the Batery is acompanied by the Breastwork and Should it be necessary to change the direction of the fire more than
                                the embrasure in the Breastwork will admit it may be done in the following manner—Let the Breastwork be anchored, with
                                one anchor haveing 2 Cables one attached to each end of it which will be Secured in the like manner to the Battery by
                                2 Cables attached to the Ring at its Bottom on which it turns, a Cable is also to go from this Ring and be firmly
                                Secured to a Boat in the rear which Boat is anchored with 2 anchors the Hawsers of which form an obtuse angle whose
                                point of Intersection is the Boat the Position may be changed by pulling in one of the Hawsers and Slacking up the
                                other in proportion Causing the Battery to Discribe part of a Circle anounting to 90 or 120 Degrees if necessary the
                                Centre of Which will be the anchor of the Breast work 
                             It may be Questionable whether the Breastwork except in particular Situations where an enemy Could
                                approach in but one Direction would be usefull without it the Battery may Ride at Single anchor if there is not time
                                to moor Sending the turning anchor out to the rear or if in Shoal water it may be turned with poles by men on the
                                Platform 
                             The Battery may be Placed in a wet Dock with a flood Gate to prevent the water from falling and turn on
                                a Stake drove into the Dock Comeing through a tu in its Centre
                                the Bank Riseing as high as the musels of the Guns and the Breast work fastined to the Bank with proper Conveneancies
                                for Changing its position 
                        
                    
               